Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the claims
Claims 1, and 9-29 are pending and claims 1 and 23-29 are examined on merits in this office action. See office action of 11/27/2019 for the withdrawal of claims 9-22 from consideration as being directed to non-elected invention.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/28/2021 has been entered
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 23-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation of “a plurality of buffering salts selected from sodium chloride, sodium sulfate, sodium citrate, sodium acetate, sodium bromide, sodium iodide, potassium chloride, potassium acetate, potassium bromide, and potassium iodide, sodium bicarbonate, sodium hydrosulfide, sodium bisulfate, monosodium phosphate, disodium phosphate, calcium carbonate, sodium carbonate, potassium cyanide, or sodium sulfide, and the claim also recites “said plurality of buffering salts comprising a salt selected from sodium chloride, sodium sulfate, sodium citrate, sodium acetate, sodium bromide, sodium iodide, potassium chloride, potassium acetate, potassium bromide, and potassium iodide and an acidic salt selected from sodium bicarbonate, sodium hydrosulfide, sodium bisulfate, monosodium phosphate, and disodium phosphate” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 and 23-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The liquid concentrate for extracting mycotoxins, as claimed encompasses an inordinately a various combinations of a large number liquid concentrates provided by combinations and permutation of various types of plurality of buffering salts with various types of surfactant as disclosed in claim 1, for which the specification does not have clear descriptive support for extracting mycotoxins in a sample. The buffering salts in the liquid concentrate encompasses 6-18% of various salts (e.g. sodium chloride, sodium sulfate, sodium citrate, sodium acetate, sodium bromide, sodium iodide, potassium chloride, potassium acetate, potassium bromide, and/or potassium iodide)  (note that “plurality” encompasses more than one i.e. 2-10 or more of neutral salts)  and 6-18% of various acidic salt ((note that “plurality” encompasses more than one i.e. 2-10 or more of neutral salts) and the surfactants in the liquid surfactants 
As encompassed by the claim, the plurality of “a salt” can be selected from various salts, for which the specification does not have a clear guidance in the specification as the specification does not have any clear guidance for selecting a salt including plurality of salts at a final concentarions of 6-18% and 5-15% as encompassed by the claims. As for example, a plurality of buffering salts may comprise 5 salts from “a salt”  (sodium sulfate, potassium chloride, potassium iodide, sodium iodide, potassium bromide and sodium chloride, each having 6-18 wt % in the liquid concentrate) and 2-5 acidic salts (each having 1-18% wt%) for a liquid concentrate for extracting mycotoxins, for which the specification does not have a clear descriptive support and guidance. The buffering salts may comprise 18 wt% sodium hydrosulfie, 18 wt% potassium cyanide, 18 wt% sodium sulfide and 18 wt% sodium bisulfate (an acidic salt), 18% sodium sulfate (neutral salt), 18% (potassium chloride), 18% sodium iodide; and the surfactant may comprise 2.4% trimethylhexadecyl ammonium chloride (including other surfactants) for a liquid concentrate for extracting mycotoxins in a sample, for which the specification does not have a clear descriptive support and guidance in the specificaiton. The liquid concentrate, as claimed may comprise 2.4% sodium stearate, 18 % potassium acetate, 18% sodium bisulfate, 18% sodium sulfate and 18% potassium iodide. As claimed in claims 25 and 26, the liquid concentrate may comprise 6 wt% SDS, 7 wt% sodium stearate, 7 wt% trimethylhexadecyl ammonium chroride for surfactants and 7 wt% NaCl, 7 wt% NaH2PO4, 18 wt% sodium Except for disclosing a laundry lists of various salts and surfactants, the specification does not have clear descriptive support and clear guidance for various combinations and various concentrations of the inordinate number of salts and surfactants for extracting mycotoxins in a sample. A lack of adequate written description issue also arises if the knowledge and level of skill in the art would not permit one skilled in the art to immediately envisage the product claimed from the disclosed process. See, e.g., Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed. Cir. 1996) (a "laundry list" disclosure of every possible moiety does not constitute a written description of every species in a genus because it would not "reasonably lead" those skilled in the art to any particular species); In re Ruschig, 379 F.2d 990, 995, 154 USPQ 118, 123 (CCPA 1967).  Purdue Farma (Fed. Cir. 04/17/19) (aff’g PTAB that patent owner failed its burden to show claimed combination described in provisional where references to two elements of that combination as part of a “laundry list” of possible mixtures, “do not constitute ‘blaze marks’ that indicate or direct that a particular combination should be made ‘rather than any of the many others which could also be made.
However, throughout the specification, the examples and assays are strictly limited to specific liquid concentrate wherein the salts and surfactants in the liquid concentrate are strictly limited. In the examples and assays, buffering salts are limited to salts of NaCl and Na2HPO4 having a specific percentage and the surfactant is limited to SDS and Tween 20 at a specific percentage, wherein as claimed, the liquid concentrates 
A description of a chemical genus will usually comprise a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the genus. See University of California v. Eli Lilly and Co., 43 USPQ2d 1398,1406 (Fed. Cir. 1997). A chemical genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. If the genus has substantial variance, the disclosure must describe a sufficient number of species to reflect the variation within that genus. See MPEP 2163. Although the MPEP does not specifically define what constitutes a representative number of species, the courts have indicated what does not constitute the same. See, e.g.., In re Gostelli, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989), holding that the disclosure of two chemical compounds within a subgenus did not adequately describe such subgenus. 
A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that “only describe[d] one type of structurally similar antibodies” that “are not representative of the full variety or scope of the genus.”). The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure “indicates that the patentee has invented species sufficient to constitute the gen[us].” See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) (“[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”). “A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.” In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).  Emphasis added.

A “patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”), see Noelle v. Lederman, 69 USPQ2d 1508 1514 (CAFC 2004), (citing Enzo Boichem II, 323 F. 3d at 965; Regents, 119 F.3d at 1568), MPEP 2163.IIAii.
When there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  A description of what a material does, rather than of what it is, usually does not suffice.  Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.  
Here, in this case, the disclosure of liquid concentrate consisting of NaCl,  Na2HPO4 and SDS or Tween 20 at a specific percentage cannot be considered representative of a liquid concentrate comprising 2.4% sodium stearate, 18 % potassium acetate and 18% sodium bisulfate, 18%sodium sulfate and 18% potassium iodide; a liquid concentrate comprising 6 wt% SDS, 7 wt% sodium stearate, 7 wt% trimethylhexadecyl ammonium chroride, 7 wt% NaCl, 7 wt% NaH2PO4, 18 wt% sodium hydrosulfie, 18 wt% potassium cyanide and 18 wt% sodium sulfide; or a liquid concentrate comprising 18 wt% sodium hydrosulfie, 18 wt% potassium cyanide, 18 wt% sodium sulfide, 18 wt% sodium bisulfate (an acidic salt); and 2.4% trimethylhexadecyl ammonium chloride and all the various combinations and percentages as encompassed by the claims. 
Accordingly, it is deemed that the specification fails to provide adequate written description and clear guidance for the enormous number of liquid concentrates as 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claim 1, 23-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jun et al (CN101812121B).
In regards to claims 1, 23-24 and 27, Jun discloses protein extraction solution comprising 8g of NaCl, 0.2g KCl, 1.44g of Na2HPO4, 0.24g of KH2PO4 and 2g of SDS per liter (Abstract). That is the solution comprises a surfactant and a plurality of buffering salt. The grams of the compound in 1 liter solution, provides a solution comprising 0.2% SDS and 0.988% total of plurality of buffering salts (0.8% NaCl +0.02% KCl +0.144% Na2HPO4 + 0.024% KH2PO4).
Jun does not disclose the concentration as claimed in claim 1 but however, since Jun discloses extraction solution having 0.8% NaCl and 0.2% SDS, one of ordinary skilled in the art can easily envisage various concentrated solution of the extraction solution, as for example, 10X, 15X or 20X concentrated solution for convenience in "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454,456, 105 USPQ 233, 235 (CCPA 1955).
It is noted that the recitation “for extracting mycotoxins in a sample”, is an intended use language and a recitation of the intended use of the claimed invention must result .  
Claim 1 and 23-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barile et al (US 2011/0060131A1).
In regards to claims 1, 23-24 and 27, Barile discloses extraction solution comprising extraction solution comprising plurality of buffering salts comprising 4.29 mM disodium hydrogen phosphate, 1.47 mM monopotassium phosphate, and 137 mM sodium chloride, and 0.1% tween 20 (i.e. polysorbate 20) (a surfactant), which provides a solution comprising 0.1% Tween and 0.877% of plurality of buffering salts (0.8% NaCl + 0.06% Na2HPO4 + 0.017% NaH2PO4).
Barile does not disclose the concentration as claimed in claim 1 but however, since Barile discloses extraction solution comprising 0.877% plurality of buffering salt, and 0.1% tween, one of ordinary skilled in the art can easily envisage various concentrated solution of the extraction solution, as for example 10X-50X concentrated solution for convenience in essay performance. For a  concentrated solution, as for example, 10X, 15X or 20X concentrated solution, one would prepare a solution comprising 8.77% plurality of buffering salt and 1% Tween (for 10X), 13.15% of buffering salt and 1.5% Tween (for 15X) or 17.54% of buffering salt and 2% Tween (For 20X). One of ordinary skilled in the art can also envisage some variations in the percentages of the buffering salts and surfactants for optimization based on extraction of various types of proteins. Therefore, various concentrated solution of the extraction solutions with some differences in concentration will not support the patentability of subject matter encompassed by the prior art in the absence of evidence indicating that said concentration is critical. See MPEP 2144.05.II.A.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454,456, 105 USPQ 233, 235 (CCPA 1955).
It is noted that the recitation “for extracting mycotoxins in a sample”, is an intended use language and a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  Since all the components of the composition of the prior art are similar to the instant composition, the composition would be capable of performing the intended use.
Response to argument
Applicant's arguments and amendments filed 06/01/2021 have been fully considered and are not persuasive to overcome the rejection under 35 USC 112(d) in view of the amendments but however, Applicant’s arguments regarding 35 USC 112(a) have been rendered moot in view of the new grounds of rejections necessitated by Applicant’s amendments.  In regards to 35 USC 103 rejections, Applicants arguments have fully been considered but are not found persuasive.
In regards to rejection under 35 USC 112(a), Applicant’s arguments have been rendered moot in view of the new ground of rejection as described in the office action necessitated by Applicant’s amendments.
In regards to 35 USC 103 rejection over Jun, Applicants argued that Jun has clearly already optimized the concentration of the components of extraction solution described therein for extraction purposes and thus it is only with the hindsight provided present disclosure that on would concentrate the solution of Jun as proposed in the office action.
The above arguments have fully been considered but are not found persuasive. Jun discloses extraction in different types of soil utilizing the extraction composition but one of ordinary skilled in the art would not limit the extraction composition only for the soil used in the reference of Jun but would easily envisage expanding the utilization of the composition for extraction in various other types of soils and for various other types of soils, one of ordinary skilled in the art would try to optimize the concentrations of the composition depending on the soil to arrive at the best optimal condition with a reasonable expectation of success. Generally, differences in unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454,456, 105 USPQ 233, 235 (CCPA 1955).
In regards to 35 USC 103 rejection over Barile, Applicants argued that Barile has already optimized the concentration of the components of extraction solution described therein and those concentrations are nonetheless approximately an order magnitude lower that those claimed and it is only with the hindsight provided present disclosure that on would concentrate the solution of Barile as proposed in the office action.
The above arguments have fully been considered but are not persuasive. The reference teaches extraction composition for extraction from tampon and the buffering salt composition is based on a particular type of tampon but however, one of ordinary skilled in the art can easily envisage optimization of the concentration depending of various types of tampon. One of ordinary skilled in the art can also envisage some variations in the percentages of the buffering salts and surfactants for optimization based on extraction of various types of proteins. Therefore, various concentrated solution of the extraction solutions with some variations in the percentages for optimization would make the instant concentrate obvious in view of Barile. As evidenced from the wade range of percentages (2.4% to 7.2 wt%) of surfactants and buffering salts (6 to 18 wt %), a specific percentage is not critical to practice of the invention and which can be varied for optimization and for particular needs. One of unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454,456, 105 USPQ 233, 235 (CCPA 1955).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQUL HAQ whose telephone number is (571)272-6103.  The examiner can normally be reached on Mon-Fri 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 

/SHAFIQUL HAQ/
Primary Examiner, Art Unit 1641